DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1 and 6 have been amended.  Claims 1-7, 9-21 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7, 9-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abou Shousha et al. (US 10,468,142) in view of Tran et al. (US 2018/0001184) in view of Francois (US 2017/0262604).

Regarding claim 1, Abou Shousha teaches a system for classification to prognostic labels, the system comprising: 
a classification device (C21L1-25), the classification device designed and configured to: 
receive training data (C7L1-2 “models may be trained”, C9L66-67 “generating a training dataset and training the Al model”, C11L31-14), wherein receiving the training data further comprises: 
receiving a first training set including a plurality of first data entries (C11L31-14 “Data inputs may also include data inputs used for training, testing, and/or tuning the AI model for generating predictions”), each first data entry of the plurality of first data entries including at least an element of physiological state data and at least a correlated first prognostic label (C11L38-41, C16L28-31); and 
receiving a second training set including a plurality of second data entries, each second data entry of the plurality of second data entries including at least a second prognostic label  (C12L10-18, C13L35-37, C17L11-13, C15L5-10, 62-67, C16L1-21, 34-41, C17L27-31, C23L9-10, wherein multiple inputs, which describe medical condition of the person, such as patient data, medical data, data relating to a condition of a patient's, input images, scans and other patient data are the first and second prognostic labels) and at least a correlated ameliorative process label (C18L1-3, 46-50, C31L47-57); 
record at least a physiological test sample, wherein the at least a physiological test sample comprises a sensor extracted sample (C15L64-66, C16L35-39 “corneal curvature, central corneal thickness, eye pressures”); and 
generate at least a prognostic output using a first machine-learning model (C24L22-26, C25L54-58, C35L10-45) created by a prognostic label learner operating on the classification device (C11L6-15, 52-55), the prognostic label learner designed and configured to: 
determine a respective significance score (C26L9-13) for each element of physiological state data (C32L43-49) in the plurality of first data entries such that a plurality of significance scores is determined (C18L30-38, 42-45, C18L11-67 “Condition scores may correspond to a risk, severity, action, or treatment outcome related to one or more particular conditions or diseases”, C25L12-17, C31L12-18), wherein determining each significance score further comprises: 
receiving a plurality of expert entries, wherein each entry of the plurality of expert entries 
compare the respective significance score for each element of physiological state data to a predetermined threshold value (C19L25-27 “scores in a first set of scores may indicate a high likelihood of a particular disease or condition”, C21L66-67 “predictions having a threshold probability may be output”, C22L5-9, C25L39-43, C23L23-32); and 
eliminate one or more elements of physiological state data from the plurality of first data entries based on the comparisons of respective significance scores to the predetermined threshold value (C22L5-9 “a threshold score may indicate a maximum or minimum cut-off with respect to a prediction”, C23L23-32, C29L27-36, C38L3-5, C37L55-65, C39L29-30, C45L27-29)(see NOTE); and 
generate the at least a prognostic output as a function of the plurality of significance scores (C34L17-23, 31-48) for the at least a portion of the plurality of first data entries, the first training set, and the at least a physiological test sample (C17L1-7, 29-45, C18L11-67, C18L11-67, C23L17, C24L30-31); and
generate at least an ameliorative output using a second machine-learning model (C11L61-62 “AI model, which may include multiple networks or models, to generate a report”, C12L1-3 “Submodels may be integrated, e.g., may include combined or shared model layers or may feed or be fed by other submodel output scores or predictions”, C35L10-45, C40L47-48) created by an ameliorative process label learner operating on the classification device, the ameliorative process label learner designed and configured to generate the at least an ameliorative output (C18L23-33, C19L27-36, C31L39-58) as a function of the second (C10L62 wherein “utilize Al models” are plural, C11L61-62 “AI model 12, which may include multiple networks or models, to generate a report … referred to as submodels”) training set and the at least a prognostic output (C11L13-15, 49-60, C25L22-26) (see NOTE I);
ranking the at least an ameliorative output (C31L47-48 “Al model may also present the treatment option that would work best”, “therefore output the best course of action”), wherein ranking the at least an ameliorative output comprises: generating a best-fit function to the at least an ameliorative output (C21L56-62 “output layer includes a classifier that applies an activation function such as regression/logical regression”); and ranking the at least an ameliorative output as a function of respective slopes of the at least an ameliorative output (C34L7-8 “generate a model output comprising a treatment prediction”, L18-19 “a set of treatment scores, each treatment score specific to a particular treatment”, L41-42 “generate a predicted treatment for one or more medical conditions, such as those having a predicted likelihood above a predetermined threshold”); and
transmit an output including at least a prognostic output and at least an ameliorative output to a user device (C11L6-15, C15L5-7 “Upon receiving the request, the system may input the input data and generate the cornea or anterior segment data analysis and transmit it back to the remote device”, C38L52-59).

Abou Shousha does not explicitly teach, however Tran discloses a physiological test sample comprises a physically extracted sample ([0395], [0419], [0421]-[0436]). 
NOTE Abou Shousha further teaches that a threshold provides min-max cut-off values, which are construed to be “eliminating one or more elements”, where it is also obvious that when data above threshold is provided, then the data below the threshold is eliminated.  I.e. the prediction is based on values or scores being cut off by a threshold.  “each score is generated by a corresponding node in the output layer” C35L13-14, “AI model 12 generates a set of scores is specific to a particular cornea or anterior segment condition or disease” C30L55-57, “sets of scores may be specific to particular conditions or diseases” C35L1-2.  The particular cornea or anterior segment condition or disease are certainly the physiological state data.  Each score is defined by a threshold or a range C28L65-66, which eliminates values that are outside the range or the thresholds.  See additional example – “predict important regions in the input image where the parts of the image with lower output scores are chosen as the most important” C38L3-5, C37L55-65.  The input image is another example of the physiological state data.  Choosing the important regions, eliminates other, non-important regions, which is based on the threshold “lower”.
NOTE I Abou Shousha teaches that determining the best treatment or a course of action, which implicitly indicates a ranking of such treatment.   Abou Shousha further teaches a regression layer provides and output comprising a treatment predictions and comparison over time of different outcomes “because the disease progression is a temporal process” C18L9-10.  Therefore, it is reasonable to conclude that selecting a best treatment based on the regression layer (i.e. best-fit function, which provides respective slopes) is analogous to ranking of the treatment (aka ameliorative output) as a function of the regression layer.
However, if Abou Shousha does not explicitly teach, Tran discloses - ranking the at least an ameliorative output, wherein ranking the at least an ameliorative output comprises: generating a best-fit function ([0398] see “logistics regression”, which is a function) to the at least an ameliorative output  ([0398] “generate output for a prediction engine”); and ranking the at least an ameliorative output as a function of respective slopes of the at least an ameliorative output ([0398] “the progress or failure in the treatment can be reviewed”, “receives data from a plurality of tests over a period of time … to detect if a medical condition has improved or deteriorated”, “if the tests indicate that the treatment is not effective, then the system brings the patient in ahead of planned doctor visit and recommends alternative treatment in view of research data”, where indicating effective or not effective treatment (aka ameliorative output) is ranking, further note that such ranking is based on the  logistics regression provides respective slopes of the output, [0510], [0527]).

However, to merely obviate such reasoning, Tran teaches eliminate one or more elements of physiological state data from the plurality of first data entries based on the comparisons of respective significance scores to the predetermined threshold value [0070], [0188]-[0189] “filtering out reads that fail to meet a set threshold”, wherein the “reads” correspond to “bodily sample”, which is based on a physiological state  [0510].  
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Abou Shousha to include a physically extracted sample and eliminate one or more elements based on threshold and rank ameliorative output as a function of respective slopes as disclosed by Tran.  Doing so would help detect an occurrence of a disease such as cancer before the subject is suspected of having the disease and provide more accurate results (Tran [0417], 0196], [0495]).

Abou Shousha does not explicitly teach, however Francois discloses -
receiving a plurality of expert entries from one or more expert users, wherein each entry of the plurality of expert entries identifies at least an element of physiological state data as significant ([0104]-[0105] “health care providers who are specialists in the treatment of a particular condition to define a set of material patient characteristics or significant patient characteristics for that condition”); and determining the significance score based on the plurality of expert entries ([0151], [0191], [0365], [0373]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Abou Shousha to include a plurality of human expert entries indicating significant data as disclosed by Francois.  Doing so would help accurately evaluate a patient's health status and deliver appropriate directions to the patient for managing the condition in an individualized manner (Francois [0106]).

Regarding claim 2, Abou Shousha as modified teaches the system of claim 1, wherein the prognostic label learner is designed and configured to generate the at least a prognostic output by executing a lazy learning (Tran [0204]) process as a function of the first training set and the at least a physiological test sample (Abou Shousha C21L35-37, C24L68-66, C35L53-61, C176-7, Tran [0559], [0598]).

Regarding claim 3, Abou Shousha as modified teaches the system of claim 1, wherein the prognostic label learner is designed and configured to generate the at least a prognostic output by: creating the first machine-learning model using the first training set, wherein the first machine-learning model relates physiological state data to prognostic labels (Abou Shousha C20L5-27); and generating the at least a prognostic output using the first machine-learning model (Abou Shousha C11L13-15, 49-60, C25L22-26, Tran [0534], [0543]).

Regarding claim 4, Abou Shousha as modified teaches the system of claim 1, wherein the ameliorative process label learner is designed and configured to generate the at least an ameliorative output by executing a lazy learning process (Tran [0204]) as a function of the second training set (Abou Shousha C21L35-37, C24L68-66, C35L53-61, C176-7) and the at least a prognostic output (Abou Shousha C10L62 wherein “utilize Al models” are plural, C11L61-62 “AI model 12, which may include multiple networks or models, to generate a report … referred to as submodels”).

Regarding claim 5, Abou Shousha as modified teaches the system of claim 1, wherein the ameliorative process label learner is designed and configured to generate the at least an ameliorative output by: creating the second machine-learning model using the second training set (Abou Shousha C21L35-37, C24L68-66, C35L53-61, C176-7), wherein the second machine-learning model relates prognostic labels to ameliorative labels (Abou Shousha C12L10-18, C13L35-37, C17L11-13); and generating the at least an ameliorative output using the second machine-learning model (Abou Shousha  C18L23-33, C19L27-36, C31L39-58).

Regarding claim 6, Abou Shousha teaches a method of classification to prognostic labels, the method comprising: receiving, at a classification device (C21L1-25), training data, wherein receiving the training data further comprises: 
receiving a first training set including a plurality of first data entries (C7L1-2 “models may be trained”, C9L66-67 “generating a training dataset and training the Al model”, C11L31-14), each first data entry of the plurality of first data entries including at least an element of physiological state data and at least a correlated first prognostic label (C11L38-41, C16L28-31); and 
receiving a second training set including a plurality of second data entries, each second data entry of the plurality of second data entries including at least a second prognostic label and at least a correlated ameliorative process label  (C12L10-18, C13L35-37, C17L11-13); 
recording, at the classification device, at least a physiological test sample, wherein the at least a physiological test sample comprises a 
generating, at the classification device, an output as a function of the training data and the at least a physiological test sample (C11L6-15, 52-55), wherein generating the output further comprises: 
generating at least a prognostic output, using a first machine-learning model created by a prognostic label learner (C24L22-26, C25L54-58), wherein generating the at least a prognostic output (C25L54-57) comprises: 
determining a respective significance score (C26l9-13) for each element of physiological state data in the plurality of first data entries such that a plurality of significance scores is determined (C18L30-38, 42-45, C18L11-67 “Condition scores may correspond to a risk, severity, action, or treatment outcome related to one or more particular conditions or diseases”, C25L12-17, C31L12-18), wherein determining each significance score further comprises: 
receiving a plurality of expert entries, wherein each entry of the plurality of expert entries identifies at least an element of physiological state data as significant (C38L47-59, also see severity scores in C18L59-64); and determining the significance score based on the plurality of expert entries (C37L5-15, C38L3-12, C19L16-20) (see NOTE I); 
comparing the respective significance score for each element of physiological state data to a predetermined threshold value (C19L25-27 “scores in a first set of scores may indicate a high likelihood of a particular disease or condition”, C21L66-67 “predictions having a threshold probability may be output”, C22L5-9, C25L39-43, C23L23-32); and 
eliminating one or more elements of physiological state data from the plurality of first data entries based on the comparisons of respective significance scores to the predetermined threshold value (C22L5-9 “a threshold score may indicate a maximum or minimum cut-off with respect to a prediction”, C23L23-32, C29L27-36, C38L3-5, C37L55-65, C39L29-30, C45L27-29)( NOTE); and 
generating the at least a prognostic output using a second machine-learning model (C11L61-62 “AI model, which may include multiple networks or models, to generate a report”, C12L1-3 “Submodels may be integrated, e.g., may include combined or shared model layers or may feed or be fed by other submodel output scores or predictions”, C40L47-48) created by an ameliorative process label learner as a function of the plurality of significance scores for the at least a portion of the plurality of first data entries, the first training set, and the at least a physiological sample (C18L11-67, C23L17, C24L30-31); and 
generating at least an ameliorative output as a function of the second training set and the at least a prognostic output (C18L23-33, C19L27-36, C31L39-58); and transmitting, by the classification device, the output to a user output device (C11L13-15, 49-60, C25L22-26).

Abou Shousha does not explicitly teach, however Tran discloses a physiological test sample comprises a physically extracted sample ([0395], [0419], [0421]-[0436]). 
NOTE Abou Shousha further teaches that a threshold provides min-max cut-off values, which are construed to be “eliminating one or more elements”, where it is also obvious that when data above threshold is provided, then the data below the threshold is eliminated.  I.e. the prediction is based on values or scores being cut off by a threshold.  “each score is generated by a corresponding node in the output layer” C35L13-14, “AI model 12 generates a set of scores is specific to a particular cornea or anterior segment condition or disease” C30L55-57, “sets of scores may be specific to particular conditions or diseases” C35L1-2.  The particular cornea or anterior segment condition or disease are certainly the physiological state data.  Each score is defined by a threshold or a range C28L65-66, which eliminates values that are outside the range or the thresholds.  See additional example – “predict important regions in the input image where the parts of the image with lower output scores are chosen as the most important” C38L3-5, C37L55-65.  The input image is another example of the physiological state data.  Choosing the important regions, eliminates other, non-important regions, which is based on the threshold “lower”.
However, to merely obviate such reasoning, Tran teaches eliminate one or more elements of physiological state data from the plurality of first data entries based on the comparisons of respective significance scores to the predetermined threshold value [0070], [0188]-[0189] “filtering out reads that fail to meet a set threshold”, wherein the “reads” correspond to “bodily sample”, which is based on a physiological state  [0510].  
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Abou Shousha to include a physically extracted sample and eliminate one or more elements based on threshold as disclosed by Tran.  Doing so would help detect an occurrence of a disease such as cancer before the subject is suspected of having the disease and provide more accurate results (Tran [0417], 0196], [0495]).

NOTE I In view of the Claim Construction above, it not clear if the “expert entries” refers to entries made by a human or a machine.  Abou Shousha teaches using artificial intelligence to determine “important features” in input data to aid in diagnostics (C11L5-15), “including important region predictions in a health report” (C35L25-26), “identify important regions during training” C38L19-20.  Therefore, the AI system is an expert system that identifies important regions in the physiological state data, such as image scans, corneal thickness or eye pressure of the patient.
It is further noted that AI system is a trained system, wherein it is well-known that initial input to the trained system is data identified as significant or important based on an initial human, expert analysis, which is evidenced by C38L47 – “Eye professionals may examine images or eyes a look to specific areas for diagnosis of diseases and conditions of the cornea or anterior segment.”
Further, Tran explicitly calls the artificial intelligence as an “expert system” [0224], which include the “coach system”, which identifies at least an element of physiological state data as significant – “Assist patient in identifying modifiable risk factors”, “Discuss importance of eliminating smoking”, “Reinforce the importance of adhering to treatment regimen”, “important in preventing potentially dangerous drug interactions” [0312].
Therefore, receiving important entries from the expert artificial intelligence, based on patient’s physiological state data, disclosed by Abou Shousha and Tran, is construed to be analogous to the limitation “receiving a plurality of expert entries, wherein each entry of the plurality of expert entries identifies at least an element of physiological state data as significant.”
Abou Shousha further teaches that for the important regions in the report a plurality of scores are determined, which include a risk and severity scores, which are presented in a report.

Still, assuming in view of the specification, that the expert entries are referring to human professional experts.   Thus, Abou Shousha does not explicitly teach, however Francois discloses -
receiving a plurality of expert entries, wherein each entry of the plurality of expert entries identifies at least an element of physiological state data as significant ([0104]-[0105] “health care providers who are specialists in the treatment of a particular condition to define a set of material patient characteristics or significant patient characteristics for that condition”); and determining the significance score based on the plurality of expert entries ([0151], [0191], [0365], [0373]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Abou Shousha to include a plurality of human expert entries indicating significant data as disclosed by Francois.  Doing so would help accurately evaluate a patient's health status and deliver appropriate directions to the patient for managing the condition in an individualized manner (Francois [0106]).

Regarding claim 7, Abou Shousha as modified teaches the method of claim 6, wherein receiving the first training set further comprises associating, for at least a first data entry of the plurality of first data entries, the at least an element of physiological state data of the at least a first data entry with at least a category from a list of significant categories of physiological state data (Abou Shousha C18L15-17, C23L61-67, C29L10-15, C31L39-43, Tran [0136], [0482], [0516], [0552]).

Regarding claim 9, Abou Shousha as modified teaches the method of claim 6, wherein receiving the first training set further comprises associating, for at least a first data entry of the plurality of first data entries, the at least a correlated first prognostic label of the at least a first data entry with at least a category from a list of significant categories of prognostic labels (Abou Shousha C18L15-17, C23L61-67, C29L10-15, C31L39-43).

Regarding claim 10, Abou Shousha as modified teaches the method of claim 6, wherein receiving the second training set further comprises associating, for at least a second data entry of the plurality of second data entries, the at least a second prognostic label of the at least a second data entry with at least a category from a list of significant categories of prognostic labels (Abou Shousha C34L15-27, C23L61-67, C29L10-15, C31L39-43, C36L56-60, C40L47-67, Tran [0136], [0482], [0516]).

Regarding claim 11, Abou Shousha as modified teaches the method of claim 6, wherein receiving the second training set further comprises associating, for at least a second data entry of the plurality of second data entries (Abou Shousha C18L25-67, C27L23-32), the at least a correlated ameliorative process label of the at least a second data entry with at least a category from a list of significant categories of ameliorative process labels (Abou Shousha C34L15-27, C23L61-67, C29L10-15, C31L39-43, C36L56-60, C40L47-67).

Regarding claim 12, Abou Shousha as modified teaches the method of claim 6, wherein receiving the second training set further comprises receiving at least a document describing at least a medical history and extracting at least a second data entry of the plurality of second data entries from the at least a document (Abou Shousha C11L55-58, C15L43-45, C16L41-43, C31L47-50).

Regarding claim 13, Abou Shousha as modified teaches the method of claim 6, wherein receiving the second training set further comprises receiving, from at least an expert, at least a second data entry of the plurality of second data entries (Abou Shousha C39L15-16, Tran [0206], [0224]).

Regarding claim 14, Abou Shousha as modified teaches the method of claim 6, wherein recording the at least a physiological test sample further comprises recording at least a blood sample (Tran [0431]).

Regarding claim 15, Abou Shousha as modified teaches the method of claim 6, wherein recording the at least a physiological test sample further comprises recording at least a genetic sample (Tran [0197], [0416], Tran F13B:160).

Regarding claim 16, Abou Shousha as modified teaches the method of claim 6, wherein recording the at least a physiological test sample further comprises: receiving a signal from at least a sensor configured to detect physiological data of a user (Tran [0506], [0558]-[0559]); and recording the at least a physiological test sample as a function of the signal (Tran [0558]-[0559], [0593]).

Regarding claim 17, Abou Shousha as modified teaches the method of claim 6, wherein generating the at least a prognostic output further comprises executing a lazy learning process  (Tran [0204]) as a function of the first training set and the at least a physiological test sample (Abou Shousha C21L35-37, C24L68-66, C35L53-61, C176-7, Tran [0559], [0598]).

Regarding claim 18, Abou Shousha as modified teaches the method of claim 6, wherein generating the at least a prognostic output further comprises: creating the first machine-learning model using the first training set (Abou Shousha C11L38-41, C16L28-31), wherein the first machine-learning model relates physiological state data to prognostic labels (Abou Shousha C17L11-12, C20L9-15, 22-32); and generating the at least a prognostic output using the first machine-learning model (Abou Shousha C11L13-15, 49-60, C25L22-26).

Regarding claim 19, Abou Shousha as modified teaches the method of claim 6, wherein generating the at least an ameliorative output further comprises executing a lazy learning  (Tran [0204]) process as a function of the second training set and the at least a prognostic output Abou Shousha C21L35-37, C24L68-66, C35L53-61, C176-7, Tran [0559], [0598]).

Regarding claim 20, Abou Shousha as modified teaches the method of claim 6, wherein generating the at least an ameliorative output further comprises: creating the second machine-learning model using the second training set (Abou Shousha C21L35-37, C24L68-66, C35L53-61, C176-7), wherein the second machine-learning model relates prognostic labels to ameliorative labels (Abou Shousha C12L10-18, C13L35-37, C17L11-13); and generating the at least an ameliorative output using the second machine-learning model (Abou Shousha C18L23-33, C19L27-36, C31L39-58).

Regarding claim 21, Abou Shousha as modified teaches the method of claim 6, wherein generating the at least a prognostic output further comprises: ranking the at least a portion of the plurality of first data entries according to the plurality of significance scores (Abou Shousha C18L12-67, C17L1-7, 17-31, C28L1-4, C31L17-80); and generating the at least a prognostic output further as a function of the ranking (Abou Shousha C35L65-67, C36L52-60, C37L6-14, C38L3-5).

Response to Arguments
Applicant's remaining arguments, filed 10/03/2022, have been fully considered and are addressed in the updated rejections to the claims above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to POLINA G PEACH whose telephone number is (571)270-7646. The examiner can normally be reached Monday-Friday, 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/POLINA G PEACH/               Primary Examiner, Art Unit 2165                                                                                                                                                                                         	October 17, 2022